           Case 1:19-cv-06264-DAB Document 13 Filed 07/18/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

DINO ANTOLINI,
                                                                            NOTICE OF APPEARANCE
                                                             Plaintiff,
                                                                            19-CV-6264 (DAB)
                              -against-

KENNETH ROSENBLUM, BERNICE ROSENBLUM,
VILLAGE REALTY LLC, JORGE GUZMAN and
LAMANO WEST VILLAGE LLC,

                                                         Defendants.

----------------------------------------------------------------------- x


To:      The Clerk of the Court and all Parties of record,

                 I am admitted or otherwise authorized to practice in this Court, and I appear in the

above-captioned action as counsel for Defendant VILLAGE REALTY LLC.

Dated:           New York, New York
                 July 18, 2019


                                                     RUBIN PATERNITI
                                                     GONZALEZ KAUFMAN LLP
                                                     Attorneys for Defendant VILLAGE REALTY LLC
                                                     555 Fifth Avenue, 6th Floor
                                                     New York, New York 10017
                                                     (212) 646-661-2149
                                                     (212) 646-809-1622
                                                     schnittman@rpgklaw.com


                                                     By:           s/
                                                              EVAN SCHNITTMAN




To: All Parties of Record (by ECF)
